 


 HR 5094 ENR: Lake Mattamuskeet Lodge Preservation Act
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 5094 
 
AN ACT 
To require the conveyance of Mattamuskeet Lodge and surrounding property, including the Mattamuskeet National Wildlife Refuge headquarters, to the State of North Carolina to permit the State to use the property as a public facility dedicated to the conservation of the natural and cultural resources of North Carolina. 
 
 
1.Short titleThis Act may be cited as the Lake Mattamuskeet Lodge Preservation Act.  
2.Conveyance of Mattamuskeet Lodge, Mattamuskeet National Wildlife Refuge, North Carolina 
(a)Conveyance requiredWithin six months after the date of the enactment of this Act, the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, shall convey to the State of North Carolina, without consideration, all right, title, and interest of the United States, except for certain utility and road easements, in and to a parcel of real property consisting of approximately 6.25 acres and containing Mattamuskeet Lodge and surrounding property, including the Mattamuskeet National Wildlife Refuge headquarters, as depicted on the map entitled Lake Mattamuskeet Lodge/Pump Station and dated January 10, 2006, for the purpose of permitting the State to use the property as a public facility dedicated to the conservation of the natural and cultural resources of North Carolina.  
(b)Restoration and maintenance of lodgeThe Mattamuskeet Lodge is listed on the National Register of Historic Places, and, as a condition of the conveyance of the lodge under subsection (a), the State shall agree to restore and maintain the lodge in accordance with— 
(1)the Standard for the Treatment of Historic Properties with Guidelines for Preserving, Rehabilitating, Restoring, and Reconstructing Historic Buildings, as prescribed pursuant to section 106 of the National Historic Preservation Act (16 U.S.C. 470f), Part 800 of title 36, Code of Federal Regulations; and  
(2)the General Statutes of North Carolina, Chapter 121, Article 1.  
(c)As is conveyanceThe conveyance under subsection (a) shall be subject to the condition that the State accept the real property described in such subsection in its condition at the time of the conveyance, commonly known as conveyance as is.  
(d)Administrative expensesThe State shall cover the costs of any survey and the cost of recordation of deeds in connection with the conveyance under this section. Except as provided in subsection (e), all other costs associated with the conveyance shall be paid by the Secretary.  
(e)LiabilityNotwithstanding any other provision of law, the Secretary shall not retain liability for any environmental remediation that may be required with regard to the real property conveyed under this section under any applicable environmental authorities for— 
(1)costs or performance of response actions required under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601, et seq.) at or related to the property; or  
(2)costs, penalties, fines, or performance of actions related to noncompliance with applicable environmental authorities at or related to the property or related to the presence, release, or threat of release of any hazardous substance, pollutant, or contaminant, hazardous waste, hazardous material, or petroleum product or derivative of a petroleum product of any kind at or related to the property, including contamination resulting from migration.  
(f)Reversionary interestIf the Secretary determines at any time that the real property conveyed under this section is not being used in accordance with the purpose of the conveyance specified in subsection (a) or the State is not complying with the condition of the conveyance under subsection (b), all right, title, and interest in and to the property shall revert, at the option of the Secretary, to the United States, and the United States shall have the right of immediate entry onto the property. Any determination of the Secretary under this subsection shall be made on the record after an opportunity for a hearing.  
(g)Memorandum of agreementThe Secretary shall cooperate with the State to develop a memorandum of agreement encompassing mutually beneficial opportunities to use the property to be conveyed under this section to provide visitor services, to construct and utilize facilities and utilities, and to implement wildlife conservation projects.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
